ACCEPTED
                                                                                                                                       05-15-00750-CR
                                                                                                                            FIFTH COURT OF APPEALS
                                                                                                                                       DALLAS, TEXAS
Appellate Docket Number:        05-15-00750-CR                                                                                   6/22/2015 12:00:00 AM
                                                                                                                                            LISA MATZ
                                                                                                                                                CLERK
Appellate Case Style: Style:    Michael Anderson
                          Vs.   State of Texas

                                                                                                              FILED IN
Companion Case:                                                                                        5th COURT OF APPEALS
                                                                                                            DALLAS, TEXAS
                                                                                                       6/21/2015 12:27:21 PM
                                                                                                              LISA MATZ
Amended/corrected statement:                                                                                    Clerk


                                             DOCKETING STATEMENT (Criminal)
                                            Appellate Court: 5th Court of Appeals
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                            II. Appellant Attorney(s)
First Name:     Michael                                                        Lead Attorney
Middle Name:                                                           First Name:          April
Last Name:      Anderson                                               Middle Name: E.
Suffix:                                                                Last Name:           Smith
Appellant Incarcerated?         Yes    No                              Suffix:
Amount of Bond:                                                            Appointed                       District/County Attorney
Pro Se:                                                                    Retained                        Public Defender
                                                                       Firm Name:
                                                                       Address 1:           P.O. Box 870550
                                                                       Address 2:
                                                                       City:                Mesquite
                                                                       State:       Texas                        Zip+4:   75187-0550
                                                                       Telephone:           972-613-5751           ext.
                                                                       Fax:         972-686-4714
                                                                       Email:       april@aesmithlaw.com
                                                                       SBN:         18532800

                                                                                                                          Add Another Appellant/
                                                                                                                                Attorney




                                                                 Page 1 of 5
III. Appellee                                                                    IV. Appellee Attorney(s)
First Name:        State of Texas                                                       Lead Attorney
Middle Name:                                                                    First Name:          Susan
Last Name:                                                                      Middle Name:
Suffix:                                                                         Last Name:           Hawk
Appellee Incarcerated?            Yes         No                                Suffix:
Amount of Bond:                                                                         Appointed              District/County Attorney
Pro Se:                                                                             Retained                   Public Defender
                                                                                Firm Name:              Dallas County District Attorney's Office
                                                                                Address 1:           133 N. Riverfront Blvd.
                                                                                Address 2:
                                                                                City:                Dallas
                                                                                State:       Texas                        Zip+4:     75207-4313
                                                                                Telephone:           214-653-3600           ext.
                                                                                Fax:         214-653-3643
                                                                                Email:       michael.casillas@dallascounty.org
                                                                                                                                     Add Another Appellee/
                                                                                SBN:         00794284                                     Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                   Was the trial by:            jury or   non-jury?
                                       Sex Offenses
or type of case):                                                               Date notice of appeal filed in trial court: June 3, 2015
Type of Judgment: Jury Trial
                                                                                 If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: June 3, 2015
Offense charged: Aggravated Sexual Assault                                      Punishment assessed: 30 years

Date of offense:     April 19, 2014                                              Is the appeal from a pre-trial order?         Yes     No
Defendant's plea: Not Guilty                                                     Does the appeal involve the constitutionality or the validity of a
                                                                                 statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                    Yes        No
   Yes        No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  Yes         No   If yes, date filed: June 3, 2015
Motion in Arrest of Judgment:          Yes         No   If yes, date filed:
Other:       Yes       No                               If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:           Yes      No        NA         If yes, date filed: June 3, 2015
Date of hearing:                                         NA
Date of order:                                           NA
Ruling on motion:           Granted         Denied       NA         If granted or denied, date of ruling: June 3, 2015



                                                                          Page 2 of 5
 VIII. Trial Court And Record

Court:    282nd Judicial District Court                                   Clerk's Record:
County: Dallas                                                            Trial Court Clerk:        District      County
Trial Court Docket Number (Cause no):            F14-23772-S              Was clerk's record requested?           Yes      No
Trial Court Judge (who tried or disposed of the case):                    If yes, date requested: Jun 8, 2015
                                                                          If no, date it will be requested:
First Name:       Amber                                                   Were payment arrangements made with clerk?
Middle Name:                                                                                                       Yes      No   Indigent
Last Name:        Davis-Givens
Suffix:
Address 1:        133 N. Riverfront Blvd.
Address 2:
City:
State:    Texas                       Zip + 4: 75207
Telephone:        214-653-5952           ext.
Fax:
Email:


Reporter's or Recorder's Record:
Is there a reporter's record?      Yes      No
Was reporter's record requested?          Yes        No
Was the reporter's record electronically recorded?           Yes   No
If yes, date requested: Jun 8, 2015
Were payment arrangements made with the court reporter/court recorder?              Yes        No      Indigent



    Court Reporter                              Court Recorder
    Official                                    Substitute


First Name:       Unknown
Middle Name:
Last Name:
Suffix:
Address 1:        133 N Riverfront Blvd.
Address 2:
City:             Dallas
State:    Texas                       Zip + 4: 75207-4313
Telephone:        214-653-5853           ext.
Fax:
Email:


                                                                    Page 3 of 5
1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                          Court:

Style:

         Vs.     State of Texas




X. Signature


Signature of counsel (or Pro Se Party)                                                Date: June 21, 2015

                                                                                      State Bar No: 18532800
Printed Name:

Electronic Signature: /s/ April E. Smith                                              Name: April E. Smith
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on June 21, 2015              .




Signature of counsel (or pro se party)                            Electronic Signature: /s/ April E. Smith
                                                                         (Optional)

                                                                  State Bar No.:      185328100
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 4 of 5
Please enter the following for each person served:

Date Served: June 21, 2015
Manner Served: eServe
First Name:       Lori
Middle Name:
Last Name:        Ordiway
Suffix:
Law Firm Name: Dallas County District Attorney's Office
Address 1:        133 N. Riverfront Blvd.
Address 2:
City:             Dallas
State     Texas                     Zip+4: 75207-4313

Telephone:        214-653-3625        ext.
Fax:      214-653-3643
Email:    lori.ordiway@dallascounty.org




                                                                        Ver. 1.0.0 7/12


                                                          Page 5 of 5